Case 7:20-cv-08520-VB Document 4 Filed 10/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

er - : x
JMG GROUP LLC,
Plaintiff, [Pag
v ORDER
ANTHONY SASSO and ARTISIAN CAPITAL 20 CV 8520 (VB)
PARTNERS,
Defendants.
ee xX

 

By Order dated October 20, 2020, the Court ordered plaintiff to submit by October 27,
2020, a letter explaining in detail the (i) the citizenship of every party in this case (including their
constituent members) so that the Court can determine whether it has subject matter jurisdiction;
and (ii) why the case is properly designated for assignment to the White Plains courthouse under
Rule 18. (Doc. #3).

To date, plaintiff has not responded to the October 20 Order.

Accordingly, the Court sua sponte extends to November 3, 2020, plaintiff's time to
respond to the October 20 Order. If plaintiff fails to respond by November 3, 2020, the Court
will dismiss this case without prejudice for failure to prosecute or comply with Court
Orders. See Fed. R. Civ. P. 41(b). |
Dated: October 29, 2020

White Plains, NY
SO ORDERED:

Vincent L. Briccetti
United States District Judge

 
